Citation Nr: 1731297	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-45 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of compression fracture, L2-3 with spondylolysis prior to January 23, 2012 and in excess of 40 percent from that date (herein "spine disability").


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1976 to January 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio.  In February 2012, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The case was remanded in June 2014 to afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a February 2017 Decision Review Officer (DRO) decision, the DRO assigned a 40 percent evaluation for the Veteran's spine disability, effective January 23, 2012.  The issue is characterized to reflect that "staged" ratings are now assigned, and that both "stages" are on appeal.

The Veteran's June 2014 remand also include the issue of entitlement to a separate disability evaluation for neurological impairment related to the lumbar spine disability, to include right lower extremity lumbar radiculopathy.  The February 2017 DRO decision established service connection for right lower extremity radiculopathy, with a 10 percent evaluation effective October 15, 2011.  Neither the Veteran nor his representative has asserted disagreement with the assigned evaluation or effective date, and the Board accordingly does not find this matter to be on appeal currently.


FINDINGS OF FACT

1.  Prior to January 23, 2012, the Veteran's service-connected spine disability was not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less or combined range of thoracolumbar motion limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; the spine was not ankylosed; and neurological manifestations were not shown.

2.  From January 23, 2012, the Veteran's spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine and neurological manifestations (other than the separately evaluated right lower extremity radiculopathy) have not been shown.


CONCLUSION OF LAW

Ratings for residuals of compression fracture, L2-3 with spondylolysis in excess of 10 percent prior to January 23, 2012, or in excess of 40 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran received such notice in January 2009.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the February 2012 hearing, the undersigned explained what was needed to substantiate the claims, and elicited testimony regarding the state of the disability.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant. 

Regarding VA's obligation to assist the Veteran, VA has secured the Veteran's pertinent VA and private treatment records.  He was afforded VA examinations in October 2009, September 2010 and January 2017.  The Board finds the reports of those examinations adequate for rating purposes as they note all findings (both early and current) needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is nothing in the record suggesting a material change in the Veteran's spine disability since the January 2017 VA examination so as to warrant a reexamination.  38 C.F.R. § 3.327.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms warranting different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The criteria for rating spine disabilities are found at 38 C.F.R. § 4.71a, Codes 5235 - 5243.  Under the General Formula the following ratings apply:  A 10 percent evaluation is in order for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Notes following the General Formula, Note (1).  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees. Note (2).  All ranges of motion are to be rounded to the nearest five degrees. Note (4).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Code 5243, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the following ratings apply:  A 10 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1) following.

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The instant claim for an increased rating was received in October 2008.  Hence, the relevant period for consideration begins one year prior in October 2007.

Marasco Family Chiropractic records from November 2007 to February 2009 document the Veteran's reports of mild low back pain and stiffness.  Treatment consisted of associated modalities 

In a December 2008 statement, the Veteran reported, "I had a severe back injury that hurts every day.  It's very hard to work with pain and do normal everyday chores." 

On October 2009 VA spine examination, the Veteran reported that his back pain had worsened over the past year and a half.  He reported fatigue, decreased motion, stiffness, spasms and constant daily pain that radiated down his left hip.  He reported flare-ups that made it more difficult to walk, and occurred every two to three weeks and lasting approximately one to two days.  The Veteran also reported use of a back brace.  Objective range of motion testing showed forward flexion to 80 degrees (with pain at 70 degrees), extension to 5 degrees (with pain at 5 degrees), right lateral bending to 10 degrees (with pain at 10 degrees), left lateral bending to 10 degrees (with pain at 10 degrees), right rotation to 10 degrees (with pain at 5 degrees) and left rotation to 10 degrees (with pain at 5 degrees).  There was no guarding, weakness or tenderness.  Scoliosis was present.  Muscle spasm was present; however, it did not result in abnormal gait or spinal contour.  Strength testing in the lower extremities was normal (5/5), as was sensory testing and reflexes.  There was no muscle atrophy or ankylosis of the spine.  The examiner diagnosed vertebral body fracture, L2-L3, and opined that there were no significant effects on usual occupation.  The Veteran was employed part-time as a postal clerk.
	
A June 2010 clinical record from Holzer Clinic notes the Veteran's reports of sudden back pain that worsened with chiropractic treatment.  The Veteran reported that the pain was worst in the "left low back and down the left leg to toes at times."  He described the pain as burning, stinging shooting pains which worsened with prolonged standing or walking.  The Veteran denied urinary or bowel problems.  On examination, there was no apparent abnormality of kyphotic or lordotic curves and no scoliosis.  The physician noted that paravertebral musculature was symmetrical and tender with palpation of left lumbar paraspinals and there was "markedly decreased range of motion."  The physician prescribed a high dose of steroids and Percocet.  The physician also prescribed time off work, followed by light duty.  During a follow-up visit days later, the Veteran reported that his back pain was better but he was still experiencing spasms on the left side.  He rated pain a 5/10 at worst.  He reported that he was fearful of returning to work because of prolonged standing and lifting heavy boxes.  On examination, the physician noted there was "fairly full range of motion." 

On September 2010 VA spine examination, the Veteran reported constant back pain, stiffness, weakness and fatigability.  He reported flare-ups which consist of an increase in pain occurring daily.  Objective range motion testing showed lumbar spine forward flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right rotation to 20 degrees, and left rotation to 20 degrees with painful motion.  On repetitive use testing, there was no additional loss of range of motion.  There was no vertebral or paravertebral tenderness.  The Veteran denied any incapacitating episodes in the past 12 months.  The Veteran reported using back brace while working, bending and lifting.  The examiner diagnosed anterior compression fracture of the L2, severe degenerative disc disease at the L1-L2 with spondylosis and mild scoliosis with convexity to the left.  She opined that the Veteran's condition affects his occupation because his job requires bending, lifting and extended time on his feet which increases his pain. 

A January 2012 private treatment record reflects that the Veteran's back disability was considerably worse since his VA examination.  The physician reported that the Veteran had radiating pain to the right leg and he was on daily pain medication.  Objective range motion testing showed forward flexion to 25 degrees, extension to 20 degrees, right lateral bending to 10 degrees, and left lateral bending to 15 degrees.  The physician noted that there was pain with all attempts at range of motion.  

Clinical records from Holzer Clinic show that the Veteran frequently complained of and received a diagnosis of low back pain throughout the period considered in this appeal.  For example, in July 2014, he presented with complaints of back pain.  The physician noted "decreased active and passive range of motion in lumbar regions due to stiffness and pain."  In March 2015 he complained of achy constant pain, rated 3/10 in the right lower back.  In June 2015, the physician noted no abnormalities of kyphotic or lordotic curves or scoliosis but reported "mildly decreased range of motion" due to stiffness and pain. 

On January 2017 VA spine examination, the Veteran reported flare-ups resulting in increased pain rated at 8-9/10 with too much lifting.  He reported using a walker and back brace.  Objective range motion testing showed forward flexion to 80 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees. Pain was noted.  The Veteran did not report any functional loss.  There was no evidence of pain on passive motion testing.  On repetitive use testing, there was no additional loss of function or range of motion.  There was no guarding.  Muscle strength, reflex and sensory examinations were normal.  There was radiculopathy but no bowel/bladder problems.  There was no ankylosis of the spine.  The examiner noted the Veteran did not have IVDS.  There was muscle spasm.  Diagnostic studies revealed a 12% vertebral loss of height with rotational scoliosis.  In a February 2017 clarification opinion, the examiner noted that spinal imaging revealed mild scoliosis ("cobb angle less than 10 degrees") which is generally consider a normal variant.  The examiner therefore opined that it is unlikely that the Veteran's muscle spasm caused his scoliosis.  The examiner further opined that the Veteran's spine disability impacts his ability to work because his job requires lifting heaving boxes.


Analysis

Prior to January 23, 2012, the Veteran's spine disability was rated as 10 percent disabling.  The next higher schedular rating under the General Formula requires forward flexion limited to 60 degrees or less, combined range of thoracolumbar spine motion limited to 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Manifestations of such severity were not shown prior to January 23, 2012.  Thoracolumbar forward flexion was consistently greater than 60 degrees, and the combined ranges of motion consistently exceeded 120 degrees.  There was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour or of ankylosis of the spine.  Furthermore, it was not shown that the Veteran had any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.   

The Board also finds that an increased rating was not warranted on the basis of incapacitating episodes of IVDS, under DC 5243.  Although the Veteran has been diagnosed with degenerative disc disease, the medical evidence of record demonstrates that he does not have IVDS.  The Board acknowledges that the Veteran has had flare-ups of back pain that have caused him to miss work.  However, for purposes of rating under DC 5243, Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71 (a), DC 5243.  In this case, while the Veteran was prescribed time off work and light duty, there is no indication in the record of physician-prescribed bedrest specifically on account of IVDS for at least two weeks over a 12-month period, as is required for a rating in excess of 10 percent.

Additional factors that could provide a basis for an increased rating have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  VA examiners considered functional loss due to such symptoms as pain on movement, but even with such consideration, objective findings showed forward flexion to, at worst, 70 degrees upon consideration of pain on movement.  

As the evidence pertaining to the status of the Veteran's spine disability prior to January 23, 2012, does not show the requisite pathology or impairment, an increase in the rating to 20 percent prior to that date is not warranted.

From January 23, 2012, the Veteran's spine disability is rated 40 percent.  The next higher (50 percent) schedular rating for the disability requires unfavorable ankylosis of the entire thoracolumbar spine.  The evidence of record does not show such limitations.  On January 23, 2012 private examination, forward flexion was to 25 degrees; ankylosis of the spine was neither noted, nor alleged.  On January 2017 VA spine examination, forward flexion was to 80.  Additionally, no neurological manifestations other than the already separately rated right lower extremity radiculopathy were shown, and there was no doctor-prescribed bedrest of the frequency and duration as might support an increase.  The Board notes that the Veteran has not identified any treatment records of which might serve to substantiate a further increase in the rating.  Accordingly, a schedular rating for the spine disability in excess of 40 percent from January 23, 2012 is not warranted.

The Board also finds that the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record in the context of the instance claim for increase.  Examinations have noted that the Veteran is employed as a postal clerk.  Although in a December 2008 statement the Veteran stated, "It's very hard to work with pain" and VA examiners have noted that the Veteran's service-connected spine disability impacts his ability work because his current employment requires bending, lifting and lifting, the record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected spine disability.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The preponderance of the evidence is against the Veteran's claim.  Accordingly, the appeal in the matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Ratings in excess of 10 percent for residuals of compression fracture, L2-3 with spondylolysis prior to January 23, 2012, and/or in excess of 40 percent from that date are denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


